SIBLEY, Circuit Judge
(dissenting).
I cannot agree that the accused was entitled to a directed verdict of acquittal. The statute, 12 U.S.C.A. § 592, criminates any officer, director, agent, or employee of a member bank “who makes any false entry” in any book of such bank with intent to injure or defraud the bank or to deceive its officers, or the Comptroller of the Currency or his agents. The indictment charges that the accused “made and caused to be made” the false entries in question. The language “caused to be made” is broader than the statute if allowed to include cases of accident, neglect, or other unintended causations, but if limited to intentional causation it does not exceed the statute. No point, however, is pressed against the indictment. The question is whether under the facts proven the accused made the false entries within the legal meaning of the statute.
One may do a criminal deed directly with his own hands. He may contrive indirect mechanical means, as a trap or spring gun. The acts qf an animal or an irresponsible human such as a child or a *947lunatic may be availed of; or an innocent human who does not know a crime is going forward. In either case the contriver is the sole criminal. One who by his act diverts the natural course of events, or starts a new train of them, in a manner likely and with a design to produce a criminal deed and succeeds, commits that deed. This accused as a bank teller had been short in his cash for eighteen months, and had been during that time systematically withholding from record on the bank’s books and adding to his cash enough of the deposits received by him to cover his shortage and still keep the books in balance, with the admitted intention of deceiving the officers of the bank. Every day a series of correspondingly false entries was innocently made by the bookkeeper from the checks and deposit slips which were turned over to the bookkeeper for that purpose. The intended deceit was entirely successful until the bank failed. If this teller is not punishable, then every officer and employee of a bank may with impunity falsify every record of the bank if he can deceive the maker of it. The rule of strict construction of a criminal law ought not to be pressed so far. This statute plainly intends to punish the falsification of bank records with intent to deceive or defraud. If false entries are deliberately produced, although through an ignorantly innocent agent, the bank employee who concocts the plan and achieves the result is, in my opinion, guilty. This innocent bookkeeper was the teller’s real though unconscious agent in making the entries; as truly so as if the false entries had been requested in words. It was the bookkeeper’s duty each day to call upon the teller for the day’s deposit slips and checks in order to make book entries from them. It was the teller’s duty to give all of them. The two were to co-operate to make a correct daily record of the bank’s condition. On the day in question the teller did not abstain from all dealing with the bookkeeper. His purpose could not be served in that way. He put some of the deposit slips into the usual drawer for the bookkeeper to get, but hid those intended to be withheld in a private box. This was not inaction or mere nonfeasance, but was purposeful affirmative action. The natural course of events was intentionally changed. The effect of what he did was to say silently to the bookkeeper: “These deposit slips in the drawer are all — make the book entries according to them.” I understand the majority opinion to admit that if he had so spoken it would be enough.
But even if we assume that to put some deposit slips where the bookkeeper would get them and to hide others where he could not get them is not an act but only an omission, still an omission to prevent a foreseen consequence which there is a legal duty to prevent may charge one criminally with that consequence. In Regina v. Conde, 10 Cox C.C. 547, the law of homicide was thus stated: “If the prisoners or either of them wilfully withheld necessary food from the deceased with a wilful determination by withholding sustenance to cause his death the party so withholding food is guilty of murder.” In Regina v. Instan, 1 Q.B. 450, a case of death from neglect of a sick and helpless person, the legal duty was found in the circumstances, though there was no legal relationship or express contract putting the care of the deceased upon the accused. Again in United States v. Knowles, Fed.Cas. No. 15,540, Justice Field applied the principle to a sea captain who took no steps to save a seaman washed overboard in a storm; though the federal statutes defining murder and manslaughter speak of killing a human being and not of causing his death or letting him die. But I repeat, the present case is not one of a mere failure to prevent a consequence, but is one of contriving that consequence and so fathering it as to make it wholly the contriver’s own. The bookkeeper in making these false entries, was doing the will of the teller, though he did not know it. The false entries are in law the acts of the teller who planned them and did all he needed to do to produce them. If, with intent to kill, poisoned candy be sent by mail and be by an innocent postman in the course of his duty delivered to the addressee who eats and dies, the latter is murdered by the contriver of the death as certainly as though he had directly and by force compelled the taking of the poison. This teller intentionally poisoned the well of information from which he knew the bookkeeper would drink. He should be held answerable as for his own act for the tragedy to truth which resulted exactly according to his purpose. See, generally, Wharton Criminal Law (12th Ed.) c. 7, especially §§ 203, 208.